DETAILED ACTION
Regarding Claims 6 and 15. Cancelled.
Claim Rejections - 35 USC § 112
1.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 06/08/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.       Claims 1-5, 7-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, we recognize that the limitations “modeling a pose of the moving object based on the sensor data, identifying a region for correction in the sensor data, determining a type of fit based on a type of one or more sensors, applying a determined type of fit corresponding to points adjacent to the region for correction using a portion of sensor data to determine predicted sensor data for the region for correction, performing a gradual modification of the modeled pose using the predicted sensor data to generate a modified modeled pose, identifying using the modified modeled pose, actions, and interactions made by the user of a headset with the platform system,” are abstract ideas as they involve a combination of mental processes and usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “collecting by one or more sensors attached to the tracked object, sensor data associated with a movement and position of the tracked object” and “platform system” but said limitations are merely directed to insignificant data collection activity and usage of general purpose computer to process the collected data using the identified abstract idea. The claims also do not improve the functioning of any machine or computer. Furthermore, the claims does not improve any technology due to the absence of sufficient detail as to how to perform “predicting,” in the claim. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
         In Step 2B, the claims additionally recite ““collecting by one or more sensors attached to the tracked object, sensor data associated with a movement and position of the tracked object” and “platform system”, but said limitations are merely directed to data collection activity and usage of general purpose computer to process the collected data using the identified abstract idea that are well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., US-PGPUB 2016/0364013 (hereinafter Katz) in views of Hoffberg et al., US-PGPUB 2012/0036016 (hereinafter Hoffberg) and Budiman, US Pat No. 10,433,773 (hereinafter Budiman) and Rangel et al., US-PGPUB 2019/0234920 (hereinafter Rangel)


          Regarding Claims 1 and 10. Katz discloses collecting, by one or more sensors attached to a tracked object, sensor data associated with movement and position of the tracked object (Fig. 2, IMU 230, imaging device 235, image tracking system 160, IMU 222, used to track the controller 120, the moving object), receiving, from the controller at a virtual reality system, the sensor data, the sensor data associated with movement and position data of a tracked object the controller coupled to the virtual reality system (Fig. 2; Fig. 4, 402, 404, 406, 408; Paragraphs [0036]-[0037]) 

Katz further discloses modeling a pose of the tracked object based on the sensor data (Fig. 4, 412), identifying, in the sensor data, a region for correction in the sensor data (Paragraph [0018] ,error correction of IMU 230; Paragraphs [0020], [0027], calibrating to reduce error), modifying performing a gradual modification of the modeled pose of the tracked object based on using the sensor data to generate a modified modeled pose (Paragraphs [0025]-[0033], determining the pose and storing the prior pose), and identifying, by a platform system using the modified modeled pose, actions and interactions made by a user of a headset with the platform system; and executing, by the platform system, the identified actions and interactions (Paragraph [0034], user has looked to the left, then the system performs action mirroring the user’s action and provides feedback to the user that the action has been executed)

The modified Katz does not disclose determining a type of fit based on a type of the one or more sensors, applying a determined type of fit corresponding to points adjacent to the region for correction using a portion of the sensor data to determine predicted sensor data for the region for correction, performing a gradual modification of the modeled pose of the tracked object based on using the predicted sensor data to generate a modified modeled pose 

Hoffberg discloses a virtual reality system (Paragraph [0012], “suitable input for various types of systems, such as Virtual Reality”) and predicting, for the region for correction by the virtual reality system, sensor data based on readings adjacent to the region for correction (Paragraph [0893], usage of interpolation and extrapolation for prediction of the missing data)

Budiman discloses applying a fit to recover the missing data, wherein the slope is determined based on two sensors of the readings adjacent to the region for correction (Fig. 1; Col. 4, lines 60-67; Col. 5, lines 1-25; Abstract)

Rangel discloses improving the accuracy of sensor reading, including determining a type of fit based on a sensor type (Paragraphs [0033]-[0035]; [0087]-[0088]; [0001])

          Data can be lost or missing due to various reasons, including malfunctioning of the sensor, saturation, etc. resulting in incomplete data analysis. Hoffberg, meanwhile, discloses using interpolation and extrapolation to predict the lost or missing data, and thereby providing additional set of data for better data analysis and Budiman discloses applying fit to the region adjacent for correction to recover the missing data. Finally, Rangel discloses improving the accuracy of the sensor reading by selecting a type of fit based on a sensor type. As such, it would have been obvious to a person of ordinary skill in the art to use the teachings of Hoffberg, Budiman and Rangel in Katz and apply a fit corresponding to points adjacent to the region for correction using a portion of the sensor data to determine predicted sensor data for the region for correction and perform a gradual modification of the modeled pose of the tracked object based on using the predicted sensor data to generate a modified modeled pose, with higher accuracy due to usage of additional set of sensor data, compensating for any lost or missing data.

          Regarding Claims 3 and 12. Hoffberg discloses identifying the region in the sensor data wherein no sensor data is received (Paragraph [0893], missing data)

          Regarding Claims 4-7 and 13-16. Katz discloses wherein the sensor type is a gyroscope (Paragraph [0018]-[0019]). 

The modified Katz does not disclose determining a slope of the sensor readings adjacent to the region for correction, and applying a fit corresponding to the determined slope, wherein the slope is determined based on two sensor of the readings adjacent to the region for correction (Claims 5 and 14), wherein applying the determined type of fit corresponding to the determined slope is based at least in part on a sensor type (Claims 6 and 15), wherein applying the fit corresponding to the determined slope further comprises applying a second or higher degree polynomial fit (Claims 7 and 16)

Budiman discloses determining a slope of the sensor readings adjacent to the region for correction, and applying a fit corresponding to the determined slope, wherein the slope is determined based on two sensor of the readings adjacent to the region for correction (Claims 5 and 14), wherein applying the fit corresponding to the determined slope is based at least in part on a sensor type, wherein applying the fit corresponding to the determined slope further comprises applying a second or higher degree polynomial fit  
 (Claims 6 and 15) (Fig. 1; Col. 4, lines 60-67; Col. 5, lines 1-25; Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Budiman in the modified Katz and determine a slope of the sensor readings adjacent to the region for correction, and apply a fit corresponding to the determined slope, wherein the slope is determined based on two sensor of the readings adjacent to the region for correction (Claims 5 and 14), wherein applying the fit corresponding to the determined slope is based at least in part on a sensor type (Claims 6 and 15), wherein applying the fit corresponding to the determined slope further comprises applying a second or higher degree polynomial fit (Claims 7 and 16), so as to achieve robust signal recovery and noise rejection and arrive at more accurate estimation of the pose of the moving object.

          Regarding Claims 9 and 18. Katz discloses modifying the modeled pose of the tracked object based on the predicted sensor data further comprises applying a series of modifications to the modeled pose of the tracked object over time (Paragraphs [0025]-[0033])

7.          Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., US-PGPUB 2016/0364013 in views of Hoffberg, US-PGPUB 2012/0036016 and Budiman, US Pat No. 10,433,773 and Rangel, US-PGPUB 2019/0234920 as applied to Claim 1 above, and further in view of Hogdal, US-PGPUB 2013/0158928 (hereinafter Hogdal)

         Regarding Claims 2 and 11. The modified Katz does not explicitly disclose identifying a saturation limit for one or more sensors and identifying the region in the sensor data that the sensor data is at or above the saturation limit.

Hogdal discloses identifying a saturation limit for a sensor associated with the sensor data; and identifying the region in the sensor data that the sensor data is at or above the saturation limit (Paragraph [0045])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Hogdal with modified Katz and identify a saturation limit for a sensor associated with the sensor data and identify the region in the sensor data that the sensor data is at or above the saturation limit, so as to interpolate and extrapolate the missing data due to saturation and thereby provide more accurate pose determination.

8.          Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., US-PGPUB 2016/0364013 in views of Hoffberg, US-PGPUB 2012/0036016, Budiman, US Pat No. 10,433,773 and Rangel, US-PGPUB 2019/0234920 as applied to Claims 6 and 15 above, and further in view of Haas, US-PGPUB 2014/0214374 (hereinafter Haas)

          Regarding Claims 8 and 17. Katz discloses the sensor type is an accelerometer (Paragraphs [0018]-[0019]).

The modified Katz does not disclose applying a piecewise linear fit.

Haas discloses applying a piecewise linear interpolation for the missing data interval (Paragraphs [0030]-[0031]; [0038]-[0041]).

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Haas in the modified Katz and apply a piecewise linear fit, due to its simplicity, while still generating usable data. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865